Citation Nr: 1119167	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a neck disorder; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting in Indianapolis, Indiana.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

The Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a neck disorder.

During his Board hearing, the Veteran withdrew the issue of entitlement to service connection for Meniere's disease.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An August 1977 Board decision denied the Veteran's claim of entitlement to service connection for a neck disorder based on lack of a current diagnosis.  The Veteran did not appeal this determination.

2.  Evidence received subsequent to the August 1977 Board decision is not cumulative or redundant of the evidence already considered in that prior decision, and relates to unestablished facts needed to substantiate the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1977 decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 1977 Board decision sufficient to reopen the claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, as the application to reopen the claim of service connection for a neck disorder is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

II.  New and Material Evidence

Procedural History and Evidence Previously Considered

In a decision dated in August 1977, the Board denied entitlement to service connection for a neck disorder because there was no competent evidence of a diagnosed neck disorder (such as to account for the Veteran's subjective complaints of pain) or evidence of a chronic disorder since service.  


At the time of August 1977 Board decision, he only had complaints of "grinding" and pain, beginning in service.  However, he did not have an underlying diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  No other evidence was of record at that time.  This determination became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

Current Petition to Reopen

In May 2007, the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for a neck disorder.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).
The additional pertinent evidence presented since the Board decision in August 1977, includes VA treatment records dated from January 1990 to November 2007, and private treatment records from R.B., M.D.

Analysis

The Board finds that the majority of the foregoing evidence is "new" in the sense that it is not redundant of medical records and statements previously considered by the Board in August 1977.  Moreover, the medical evidence and the statements of the Veteran are "material" because they relate to an unestablished fact necessary to substantiate the claim, that is, whether the Veteran's has a current neck disorder, and if so, whether it is related to a disease or injury in active duty service.

As the evidence is new and material, the claim of entitlement to service connection for a neck disorder, is reopened.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a neck disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Before addressing this claim on its underlying merits, the Board finds that additional development of the evidence is required.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As noted above, the Veteran's claim was previously denied on the basis that he did not have a currently diagnosed neck disorder.  The evidence received since the August 1977 Board denial of the claim, establishes that the Veteran now has a current neck disorder.  Furthermore, the Veteran has submitted a private medical statement, which brings into question whether this current disability is the result of a disease or injury in service.  In accordance with the holding in McLendon, the Veteran must be afforded a VA examination to determine the nature and etiology of his current neck disorder.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The AMC must obtain any outstanding VA treatment records dated from 2007 to the present.  Any response received should be memorialized in the Veteran's VA claims file.

2.  The AMC must also contact the Veteran to determine whether he has received any additional private treatment for his neck disorder, and if so, take steps necessary to obtain these records.  Any response received should be memorialized in the Veteran's VA claims file.

3.  After obtaining any available VA and private treatment records, the Veteran should be scheduled for a VA cervical spine examination with an orthopedic specialist to determine the likely nature and etiology of his currently diagnosed neck disorder.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report. 

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from a neck disorder that is the result of a disease or injury in service.  Specifically, the VA examiner is requested to address the Veteran's claimed in-service injury of whiplash as a result of a waterskiing incident.

The term "as likely as not" (50 percent/greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA examiner should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit addressed lay evidence as potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, readjudicate the claim for service connection for a neck disorder on a de novo basis, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, he should be issued a supplemental statement of the case and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A . KENNERLY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


